i          i        i                                                              i      i     i




                                 MEMORANDUM OPINION

                                        No. 04-08-00638-CR

                                    Guadalupe Dionicio CANTU,
                                            Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CR-2113
                              Honorable Sid L. Harle, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 18, 2009

AFFIRMED

           Pursuant to a plea-bargain agreement, Guadalupe Dionicio Cantu pled guilty to possession

of a controlled substance and received deferred adjudication community supervision for four years.

The State then filed a motion to enter adjudication of guilt and revoke community supervision. At

the hearing on the motion, Cantu pled true to having violated the conditions of his community

supervision and was sentenced to three years imprisonment. Cantu timely filed a notice of appeal.
                                                                                         04-08-00638-CR

        Cantu’s court-appointed appellate attorney has filed a brief in which she concludes that this

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that appellant was provided with a copy of

the brief and motion to withdraw and was further informed of his right to review the record and file

his own brief. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

Cantu did not file a pro se brief.

        We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion to

withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.);

Bruns, 924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should appellant wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition for

discretionary review must be filed with this court, after which it will be forwarded to the Texas Court

of Criminal Appeals along with the rest of the filings in this case. See TEX . R. APP . P. 68.3. Any

petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules

of Appellate Procedure. TEX . R. APP . P. 68.4.



                                                         Karen Angelini, Justice

DO NOT PUBLISH



                                                   -2-